Eberhardt, Presiding Judge.
None of the alleged errors can be determined without reference to the transcript of evidence and proceedings; and since appellant designated in his notice of appeal that the transcript would not be filed for inclusion in the record, and that the clerk was to omit the transcript from the record on appeal, and no transcript has been sent up, the judgment is affirmed. See, e. g., Clark v. State, 219 Ga. 680 (2) (135 SE2d 270); Brown v. State, 223 Ga. 540 (2) (156 SE2d 454); Smith v. Smith, 223 Ga. 795 (2) (158 SE2d 679); Delta Corp. of America v. Aiken, 224 Ga. 241 (161 SE2d 293); Terry v. Warner Robins Supply Co., 225 Ga. 5 (2) (165 SE2d 731); Nichols v. Love, 227 Ga. 659 (2) (182 SE2d 439) and cits.; Davis v. State, 117 Ga. App. 359 (160 SE2d 839) and cits.; Hill v. State, 119 Ga. App. 612 (2) (168 SE2d 327); Stephens v. State, 119 Ga. App. 674 (168 SE2d 333); Law v. State, 121 Ga. App. 106, 108 (173 *319SE2d 98) and cits.; Georgia Farm Bureau Mut. Ins. Co. v. Williamson, 124 Ga. App. 549 (2) (184 SE2d 665).
Argued January 12, 1973
Decided February 5, 1973
Rehearing denied February 28, 1973
David Crosland, for appellant.
Edward E. McGarity, District Attorney, for appellee.

Judgment affirmed.


Pannell and Stolz, JJ., concur.